Case: 5:16-cr-00062-DCR Doc #: 199 Filed: 06/27/19 Page: 1 of 5 - Page ID#: 1393



                 NOT RECOMMENDED FOR FULL-TEXT PUBLICATION

                                           No. 19-5370
                                                                                        FILED
                             UNITED STATES COURT OF APPEALS                       Jun 27, 2019
                                  FOR THE SIXTH CIRCUIT                      DEBORAH S. HUNT, Clerk


UNITED STATES OF AMERICA,                                )
                                                         )
       Plaintiff-Appellee,                               )
                                                         )    ON APPEAL FROM THE UNITED
v.                                                       )    STATES DISTRICT COURT FOR
                                                         )    THE EASTERN DISTRICT OF
DERIC LOSTUTTER,                                         )    KENTUCKY
                                                         )
       Defendant-Appellant.                              )



                                                ORDER


       Before: CLAY, McKEAGUE, and KETHLEDGE, Circuit Judges.


       Deric Lostutter appeals the judgment of the district court revoking his term of supervised
release and sentencing him to 6 months of imprisonment and 30 months of supervised release.
Lostutter’s counsel has filed a motion to withdraw, pursuant to Anders v. California, 386 U.S. 738
(1967). This case has been referred to a panel of the court that, upon examination, unanimously
agrees that oral argument is not needed. See Fed. R. App. P. 34(a).
       Lostutter pleaded guilty to conspiracy to commit the felony crimes of accessing a computer
and obtaining information, see 18 U.S.C. §§ 371, 1030(a)(2)(C), (c)(2)(B)(ii), and of making a
false statement, see 18 U.S.C. § 1001(a)(2). (R. 109). The district court accepted Lostutter’s guilty
plea and sentenced him to 24 months of imprisonment and 3 years of supervised release. In his
appeal to this Court, Lostutter challenged several special conditions of his supervised release. We
dismissed the appeal, finding that the appeal waiver in his plea agreement precluded his challenge
to the supervised-release conditions. United States v. Lostutter, No. 17-5337 (6th Cir. Jan. 23,
2018) (order).
Case: 5:16-cr-00062-DCR Doc #: 199 Filed: 06/27/19 Page: 2 of 5 - Page ID#: 1394
                                           No. 19-5370
                                               -2-
       Lostutter’s period of supervised release commenced on September 11, 2018.                On
September 13, 2018, a United States Probation Officer submitted to the district court a Petition for
Warrant or Summons for Offender Under Supervision, alleging that Lostutter had violated the
terms of his supervised release by possessing a device with access to an internet service provider.
Lostutter admitted the violation, but the district court did not revoke his supervised release.
Instead, the court modified the terms of supervised release to include weekend confinement for
four consecutive weekends and a requirement that any employer of Lostutter’s allow review and
monitoring by the United States Probation Office of any computer to which Lostutter has access.
       On February 28, 2019, Lostutter’s probation officer submitted a second Petition for
Warrant or Summons for Offender Under Supervision, alleging that Lostutter had violated the
terms of his supervised release by having unauthorized contact with a convicted felon and
consuming alcohol. Lostutter had begun a romantic relationship with a co-worker who was a
convicted felon and with whom he was permitted contact only in the employment setting. And,
during a February 25, 2019 contact with a probation officer, Lostutter admitted to having
consumed two beers on that date after a preliminary breath test revealed the presence of alcohol.
       At the final revocation hearing, Lostutter admitted the violations. The district court
revoked Lostutter’s supervised release and sentenced him to 6 months of imprisonment and 30
months of supervised release.
       Lostutter’s attorney has filed an Anders brief and a motion to withdraw, stating that she
examined the record and found no non-frivolous grounds for appeal. Nonetheless, counsel
identifies one potential issue for appeal: whether the sentence imposed is reasonable. Lostutter
was notified of his right to file a response to counsel’s Anders brief but did not do so, and the
deadline for filing a response has passed. Counsel has filed an adequate Anders brief and properly
concludes that there are no issues present on the record that would support an appeal. See Anders,
386 U.S. at 744.
       Federal Rule of Criminal Procedure 32.1(b) sets forth the procedures for revoking a
defendant’s supervised release. Unless waived by the defendant, the district court must hold a
revocation hearing. Fed. R. Crim. P. 32.1(b)(2). The defendant is entitled to: (A) written notice
Case: 5:16-cr-00062-DCR Doc #: 199 Filed: 06/27/19 Page: 3 of 5 - Page ID#: 1395
                                            No. 19-5370
                                                -3-
of the alleged violation; (B) disclosure of the evidence against the defendant; (C) the opportunity
to appear, present evidence, and question adverse witnesses; (D) notice of the right to retain
counsel or request appointment of counsel; and (E) an opportunity to make a statement and present
mitigation evidence. Fed. R. Crim. P. 32.1(b)(2)(A)-(E). Lostutter was notified of the alleged
violations, informed of the evidence supporting the violations, provided an adequate opportunity
to appear at the hearing, appointed counsel, and provided an opportunity to offer a statement in
mitigation. See Fed. R. Crim. P. 32.1(b)(2). On this record, there are no arguable issues arising
from the district court’s compliance with Rule 32.1(b)(2) or concerning the voluntariness of
Lostutter’s admission to the violation.
        A district court may revoke a defendant’s supervised release if it “finds by a preponderance
of the evidence that the defendant violated a condition of supervised release.” 18 U.S.C.
§ 3583(e)(3). We review for an abuse of discretion a district court judgment revoking supervised
release, “giving fresh review to its legal conclusions, and clear-error review to its fact findings.”
United States v. Kontrol, 554 F.3d 1089, 1091–92 (6th Cir. 2009). Lostutter’s admission to the
violation satisfies this standard.
        We review a sentence imposed on revocation of supervised release “‘under a deferential
abuse-of-discretion standard’ for reasonableness.” United States v. Polihonki, 543 F.3d 318, 322
(6th Cir. 2008) (quoting Gall v. United States, 552 U.S. 38, 41 (2007)). Reasonableness review
has both a procedural and a substantive component. See Gall, 552 U.S. at 51. The district court
commits a “significant procedural error” by “failing to calculate (or improperly calculating) the
Guidelines range, treating the Guidelines as mandatory, failing to consider the [18 U.S.C.]
§ 3553(a) factors, selecting a sentence based on clearly erroneous facts, or failing to adequately
explain the chosen sentence—including an explanation for any deviation from the Guidelines
range.” Id.
        The § 3553(a) factors relevant to a supervised release revocation sentence include:
        the nature and circumstances of the offense and the history and characteristics of
        the defendant; the need to deter criminal conduct; the need to protect the public; the
        need to provide the defendant appropriate treatment; the pertinent Guidelines or
Case: 5:16-cr-00062-DCR Doc #: 199 Filed: 06/27/19 Page: 4 of 5 - Page ID#: 1396
                                           No. 19-5370
                                               -4-
       policy statements; the need to avoid unwarranted sentencing disparities; and the
       need to provide restitution to victims.

United States v. Johnson, 640 F.3d 195, 203 n.1 (6th Cir. 2011) (citing 18 U.S.C. §§ 3553(a),
3583(e)). The district court is not required to explicitly refer to every § 3553(a) factor when
imposing a sentence, but the record must contain sufficient evidence that the court considered
them. Id. at 203. “Sentences are substantively unreasonable where ‘the district court chooses the
sentence arbitrarily, grounds the sentence on impermissible factors, or unreasonably weighs a
pertinent factor.’” United States v. Lumbard, 706 F.3d 716, 727 (6th Cir. 2013) (quoting United
States v. Brooks, 628 F.3d 791, 796 (6th Cir. 2011)). “The fact that the appellate court might
reasonably have concluded that a different sentence was appropriate is insufficient to justify
reversal of the district court.” Gall, 552 U.S. at 51. “A sentence that falls within a properly
calculated guideline range is afforded a rebuttable presumption of reasonableness, and it is
incumbent upon the defendant to demonstrate that his sentence is unreasonable.” United States v.
Evers, 669 F.3d 645, 661 (6th Cir. 2012) (quoting United States v. Brogdon, 503 F.3d 555, 559
(6th Cir. 2007)).
       The district court properly calculated the applicable guidelines range. The violations at
issue constituted Grade C violations, see USSG § 7B1.1(a)(3), p.s., and Lostutter was originally
sentenced under criminal history category I. Thus, the corresponding guidelines range was 3 to 9
months of imprisonment. USSG § 7B1.4(a), p.s. There is no indication that the district court
treated the guidelines as mandatory or relied on any erroneous facts. And the record reflects that
the court considered all of the relevant § 3553(a) factors, adequately explained the chosen sentence,
and appropriately balanced those factors in imposing a within-guidelines sentence of 6 months’
imprisonment. See Polihonki, 543 F.3d at 324. Thus, there is no basis for arguing that the sentence
is procedurally unreasonable.
       Nor is there a basis for challenging the substantive reasonableness of the sentence. The
district court went through each of the relevant § 3553(a) factors, noting that Lostutter’s conduct
was “a serious violation, especially when we consider the fact that the defendant has a history of
just not wanting to follow conditions that are set for him.” The court highlighted Lostutter’s
Case: 5:16-cr-00062-DCR Doc #: 199 Filed: 06/27/19 Page: 5 of 5 - Page ID#: 1397
                                           No. 19-5370
                                               -5-
history of unsuccessfully challenging the conditions of his supervised release, that Lostutter had a
lot of jobs but did not keep them for long, and that he was “a difficult person to get along with and
obviously to supervise.” The court acknowledged Lostutter’s history of mental health issues, but
found that it did not excuse his conduct and that he “tends to be kind of a con man.” The court
further explained that Lostutter’s conduct, although “not the most serious offenses,” showed “a
pattern of disrespect and a pattern of refusal to comply with conditions imposed by the Court and
instructions of the probation office.” The court stated that it had considered a penalty short of
incarceration, but concluded that it would not provide adequate deterrence. Finally, the court
considered the need to provide Lostutter with corrective treatment, including mental health
treatment, and the need to avoid unwanted sentencing disparities. In short, there is nothing in the
record on which Lostutter could rely to overcome the presumption of reasonableness afforded to
his within-guidelines sentence.
       Accordingly, we GRANT counsel’s motion to withdraw and AFFIRM the district court’s
judgment.


                                              ENTERED BY ORDER OF THE COURT




                                              Deborah S. Hunt, Clerk
